DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 02/10/2021. 
Claims 1-20 are pending in this application, with claims 1,17 and 20 being independent. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not mentioned in the published disclosure description: 
Fig.3: Boxes in the figure are not properly named
All steps for Fig.3 are missing in the drawing

No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In the published disclosure, the reference “803,804,805,806,807 and 808” for Fig.3 are missing
		
The applicant is requested to verify that the references for rest of the published disclosure drawings are included in the published disclosure.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A first generating unit” in claim 1, “A first determining unit” in claim 3, “A first mapping unit” in claim 5, “A second mapping unit” in claim 6, “A third mapping unit” in claim 7, “A first notifying unit” in claim , “A first setting unit” in claim 11, “A second generating unit” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2018/0054693 Al-IDS, hereinafter referred to as “Agiwal”) in view of Huawei (R2-1801903-IDS, hereinafter referred to as “Huawei”).
	
Regarding claim 1, Agiwal discloses an apparatus for transmitting data of vehicle communication (V2X) services, configured in a terminal equipment (Agiwal Fig.1 Ref:102 Source UE (i.e. terminal)), the apparatus comprising: a first generating unit configured in a media access control (MAC) layer of the terminal equipment (Agiwal Fig.1 Ref:102 Source UE has MAC layer) and configured to generate at least one protocol data unit (PDU) in a way that transmission modes to which service data units (SDU) (Agiwal Fig.5B Para[0085] The MAC PDU contains SDUs) contained in a PDU correspond are identical (Agiwal Fig.5A Para[0079-81] The Source UE sets the MAC PDU header according to the unicast or groupcast (i.e. transmission mode). The MAC PDU format version number is used to distinguish SDUs for unicast or groupcast, see Para[0085-86]); and a first transmitter (Agiwal Fig.2 Ref:2 The communication unit) configured in the MAC layer and configured to transmit the PDU to a physical layer of the terminal equipment (Agiwal Fig.1 Para[0053,0081] The Source UE MAC layer transmits MAC PDUs to the physical layer), and notify the transmission mode to which the PDU corresponds to the physical layer (Agiwal Fig.5A Para[0085] The MAC PDU format version number is used to distinguish SDUs for unicast or groupcast).
Agiwal does not explicitly disclose transmitting data of V2X services by the terminal.
However, Huawei from the same field of invention discloses transmitting data of V2X services by the terminal (Huawei Section:3 The unicast and groupcast (i.e. data) of V2X services are sent over PC5 sidelink).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal to have the feature of “transmitting data of V2X services by the terminal” as taught by Huawei. The suggestion/motivation would have been to support V2X over sidelink of legacy D2D communication (Huawei Section:3).

Regarding claim 2, Agiwal in view of Huawei discloses the terminal for V2X services as explained above for Claim 1. Agiwal further discloses wherein, the transmission mode comprises unicast (Agiwal Fig.5A Para[0079] Unicast mode), or groupcast (Agiwal Fig.5A Para[0079] Groupcast mode), or broadcast (Not given patentable weight due to non-selective option in the claim).
	Regarding claim 3, Agiwal in view of Huawei discloses the terminal for V2X services as explained above for Claim 1. Huawei further discloses a first determining unit configured in an upper layer of the terminal equipment and configured to determine the transmission mode, wherein the upper layer is a V2X layer (Huawei Section:3 Page:3 The application layer (i.e. v2X layer) is involved in unicast and groupcast operations).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal to have the feature of “a first determining unit configured in an upper layer of the terminal equipment and configured to determine the transmission mode, wherein the upper layer is a V2X layer” as taught by Huawei. The suggestion/motivation would have been to support V2X over sidelink of legacy D2D communication (Huawei Section:3).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0171837 Al-IDS, hereinafter referred to as “Chen”) in view of Huawei.
	
Regarding claim 17, Chen discloses an apparatus for transmitting data of vehicle communication (V2X) services, configured in a network device (Chen Fig.1 The eNB1 (i.e. network device)), the apparatus comprising: a second generating unit configured to generate indication information (Chen Fig.3,9 Ref:303 Para[0109] The eNB sends resource configuration information (i.e. indication)) used for configuring or indicating transmission modes (Chen Fig.3,9 Ref:303 Para[0114] The resource configuration information contains unicast or groupcast identifiers (i.e. transmission mode)) for transmitting data of a terminal equipment (Chen Fig.1 The UE4 (i.e. terminal)); and a transmitter (Chen Fig.5 Para[0165] The transmission unit) configured to transmit the indication information to the terminal equipment (Chen Fig.3,9 Ref:303 Para[0114] The resource configuration information contains unicast or groupcast identifiers (i.e. transmission mode)); wherein the network device is a network device of a core network (Not given patentable weight due to non-selective option in the claim), or a network device of an access network (Chen Fig.1 The eNB1 (i.e. network device)).
Chen does not explicitly disclose transmitting data of V2X services by the terminal.
However, Huawei from the same field of invention discloses transmitting data of V2X services by the terminal (Huawei Section:3 The unicast and groupcast (i.e. data) of V2X services are sent over PC5 sidelink).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen to have the feature of “transmitting data of V2X services by the terminal” as taught by Huawei. The suggestion/motivation would have been to support V2X over sidelink of legacy D2D communication (Huawei Section:3).

Regarding claim 18, Chen in view of Huawei discloses the network device for V2X services as explained above for Claim 17. Chen further discloses wherein, the transmission mode comprises unicast (Chen Para[0114] Unicast mode), or groupcast (Chen Para[0114] Groupcast mode), or broadcast (Not given patentable weight due to non-selective option in the claim).
Regarding claim 19, Chen in view of Huawei discloses the network device for V2X services as explained above for Claim 17. Chen further discloses wherein, when the network device is a network device of an access network, the indication information is used to configure the transmission mode for a sidelink DRB (Chen Fig.1 Para[0114] The eNB1 (i.e. network device) for access network and the resource allocation is for D2D communication (i.e. sidelink DRB), See Fig.4)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Chen and further in view of Huawei.
	
Regarding claim 20, Agiwal discloses a terminal equipment; the terminal equipment comprises an apparatus for transmitting data of V2X services, configured in the terminal equipment (Agiwal Fig.1 Ref:102 Source UE (i.e. terminal)), the apparatus comprising: processor circuitry (Agiwal Fig.2 Ref:204 The Processor) configured in a media access control (MAC) layer of the terminal equipment (Agiwal Fig.1 Ref:102 Source UE has MAC layer) and configured to generate at least one protocol data unit (PDU) in a way that transmission modes to which service data units (SDU) (Agiwal Fig.5B Para[0085] The MAC PDU contains SDUs) contained in a PDU correspond are identical (Agiwal Fig.5A Para[0079-81] The Source UE sets the MAC PDU header according to the unicast or groupcast (i.e. transmission mode). The MAC PDU format version number is used to distinguish SDUs for unicast or groupcast, see Para[0085-86]); and transmitter circuitry (Agiwal Fig.2 Ref:2 The communication unit) configured in the MAC layer and configured to transmit the PDU to a physical layer of the terminal equipment (Agiwal Fig.1 Para[0053,0081] The Source UE MAC layer transmits MAC PDUs to the physical layer), and notify the transmission mode to which the PDU corresponds to the physical layer (Agiwal Fig.5A Para[0085] The MAC PDU format version number is used to distinguish SDUs for unicast or groupcast).
Agiwal does not explicitly disclose a communication system, comprising a network device; wherein the network device comprises an apparatus for transmitting data of vehicle communication (V2X) services, configured in the network device, the apparatus comprising: processor circuitry configured to generate indication information used for configuring or indicating transmission modes for transmitting data of a terminal equipment; and transmitter circuitry configured to transmit the indication information to the terminal equipment; wherein the network device is a network device of a core network, or a network device of an access network.
However, Chen from the same field of invention discloses a communication system (Chen Fig.1 The communication system), comprising a network device (Chen Fig.1 The eNB1 (i.e. network device)); wherein the network device comprises an apparatus for transmitting data of vehicle communication (V2X) services, configured in the network device, the apparatus comprising: processor circuitry (Chen Fig.5 Para[0164] The processing unit) configured to generate indication information (Chen Fig.3,9 Ref:303 Para[0109] The eNB sends resource configuration information (i.e. indication)) used for configuring or indicating transmission modes (Chen Fig.3,9 Ref:303 Para[0114] The resource configuration information contains unicast or groupcast identifiers (i.e. transmission mode)) for transmitting data of a terminal equipment (Chen Fig.1 The UE4 (i.e. terminal)); and transmitter circuitry (Chen Fig.5 Para[0165] The transmission unit) configured to transmit the indication information to the terminal equipment (Chen Fig.3,9 Ref:303 Para[0114] The resource configuration information contains unicast or groupcast identifiers (i.e. transmission mode)); wherein the network device is a network device of a core network (Not given patentable weight due to non-selective option in the claim), or a network device of an access network (Chen Fig.1 The eNB1 (i.e. network device)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal to have the feature of “a communication system, comprising a network device; wherein the network device comprises an apparatus for transmitting data of vehicle communication (V2X) services, configured in the network device, the apparatus comprising: processor circuitry configured to generate indication information used for configuring or indicating transmission modes for transmitting data of a terminal equipment; and transmitter circuitry configured to transmit the indication information to the terminal equipment; wherein the network device is a network device of an access network” as taught by Chen. The suggestion/motivation would have been to provide communication resource allocation in a partial coverage scenario (Chen Para[0008]).
Agiwal in view of Chen does not explicitly disclose transmitting data of V2X services by the terminal.
However, Huawei from the same field of invention discloses transmitting data of V2X services by the terminal (Huawei Section:3 The unicast and groupcast (i.e. data) of V2X services are sent over PC5 sidelink).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal and Chen to have the feature of “transmitting data of V2X services by the terminal” as taught by Huawei. The suggestion/motivation would have been to support V2X over sidelink of legacy D2D communication (Huawei Section:3).



Claims 4-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Huawei and further in view of Sun et al. (KR20200023116A, hereinafter referred to as “Sun”).

Regarding claim 4, Agiwal in view of Huawei discloses the terminal for V2X services as explained above for Claim 1. Agiwal in view of Huawei does not explicitly disclose wherein, the first determining unit indicates data packets of the V2X services and a transmission mode to which the data packets of the V2X services correspond.
However, Sun from a similar field of invention discloses wherein, the first determining unit indicates data packets of the V2X services and a transmission mode to which the data packets of the V2X services correspond (Sun Para[0084] The application layer sets configuration information for V2X message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal and Huawei to have the feature of “wherein, the first determining unit indicates data packets of the V2X services and a transmission mode to which the data packets of the V2X services correspond” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).

Regarding claim 5, Agiwal in view of Huawei discloses the terminal for V2X services as explained above for Claim 1. Agiwal in view of Huawei does not explicitly disclose a first mapping unit configured in a packet filter of the terminal equipment and configured to map the data packets onto quality of service (QoS) flows; and wherein transmission modes to which data packets in a QoS flow correspond are identical.
However, Sun from a similar field of invention discloses a first mapping unit configured in a packet filter of the terminal equipment and configured to map the data packets onto quality of service (QoS) flows; and wherein transmission modes to which data packets in a QoS flow correspond are identical (Sun Para[0084] The AS layer maps V2X message to appropriate SLRB using QoS information).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal and Huawei to have the feature of “a first mapping unit configured in a packet filter of the terminal equipment and configured to map the data packets onto quality of service (QoS) flows; and wherein transmission modes to which data packets in a QoS flow correspond are identical” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).

Regarding claim 6, Agiwal in view of Huawei discloses the terminal for V2X services as explained above for Claim 1. Agiwal in view of Huawei does not explicitly disclose a second mapping unit configured in a service data adaptation protocol (SDAP) layer of the terminal equipment and configured to map the QoS flows or the data packets of the V2X services onto data radio bearers (DRBs); wherein transmission modes to which QoS flows or data packets of the V2X services on a DRB correspond are identical. 

However, Sun from a similar field of invention discloses a second mapping unit configured in a service data adaptation protocol (SDAP) layer of the terminal equipment and configured to map the QoS flows or the data packets of the V2X services onto data radio bearers (DRBs); wherein transmission modes to which QoS flows or data packets of the V2X services on a DRB correspond are identical (Sun Para[0213] The SDAP layer maps data packet to appropriate SLRB using QoS information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal and Huawei to have the feature of “a second mapping unit configured in a service data adaptation protocol (SDAP) layer of the terminal equipment and configured to map the QoS flows or the data packets of the V2X services onto data radio bearers (DRBs); wherein transmission modes to which QoS flows or data packets of the V2X services on a DRB correspond are identical” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).

Regarding claim 7, Agiwal in view of Huawei discloses the terminal for V2X services as explained above for Claim 1. Agiwal in view of Huawei does not explicitly disclose a third mapping unit configured in a packet data convergence protocol (PDCP) layer of the terminal equipment and configured to map the QoS flows or the data packets of the V2X services onto data radio bearers (DRBs); wherein transmission modes to which QoS flows or data packets of the V2X services on a DRB correspond are identical. 
However, Sun from a similar field of invention discloses a third mapping unit configured in a packet data convergence protocol (PDCP) layer of the terminal equipment and configured to map the QoS flows or the data packets of the V2X services onto data radio bearers (DRBs); wherein transmission modes to which QoS flows or data packets of the V2X services on a DRB correspond are identical (Sun Para[0213] The PDCP layer maps data packet to appropriate SLRB).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal and Huawei to have the feature of “a third mapping unit configured in a packet data convergence protocol (PDCP) layer of the terminal equipment and configured to map the QoS flows or the data packets of the V2X services onto data radio bearers (DRBs); wherein transmission modes to which QoS flows or data packets of the V2X services on a DRB correspond are identical” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).

Regarding claim 8, Agiwal in view of Huawei discloses the terminal for V2X services as explained above for Claim 1. Agiwal in view of Huawei does not explicitly disclose a second transmitter configured in an access stratum of the terminal equipment and configured to determine the transmission mode.


However, Sun from a similar field of invention discloses a second transmitter configured in an access stratum of the terminal equipment and configured to determine the transmission mode (Sun Para[0084] The AS layer maps data packet to appropriate SLRB).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal and Huawei to have the feature of “a second transmitter configured in an access stratum of the terminal equipment and configured to determine the transmission mode” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).

Regarding claim 15, Agiwal in view of Huawei discloses the terminal for V2X services as explained above for Claim 1. Agiwal in view of Huawei does not explicitly disclose wherein, the transmission modes are determined based on QoS characteristics and/or QoS grade indication of to-be-transmitted data, and/or a target terminal equipment to which the data are transmitted, and/or contents of information contained in the data, and/or a geographical location of the terminal equipment.
However, Sun from a similar field of invention discloses wherein, the transmission modes are determined based on QoS characteristics (Not given patentable weight due to non-selective option in the claim) and/or QoS grade indication of to-be-transmitted data (Not given patentable weight due to non-selective option in the claim), and/or a target terminal equipment to which the data are transmitted (Not given patentable weight due to non-selective option in the claim), and/or contents of information contained in the data, and/or a geographical location of the terminal equipment (Sun Para[0144-145] The terminal uses unicast or multicast based on the location).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal and Huawei to have the feature of “wherein, the transmission modes are determined based on a geographical location of the terminal equipment” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).

Regarding claim 16, Agiwal in view of Huawei and Sun discloses the terminal for V2X services as explained above for Claim 1. Claim 16 recites wherein, the QoS characteristics comprise: priorities of the data, and/or latency of the data (Not given patentable weight due to non-selective option in the claim), and/or reliabilities of the data, and/or data rates of the data, and/or a communication range of the data; and the contents of information contained in the data comprise: a road condition, and/or environment, and/or information on an event, or comprise: a service request, and/or feedback, or group common information (Not given patentable weight due to non-selective option in the claim).



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Huawei and further in view of LI et al. (US 2018/0213550 Al, hereinafter referred to as “Li”).

Regarding claim 9, Agiwal in view of Huawei discloses the terminal for V2X services as explained above for Claim 1. Agiwal in view of Huawei does not explicitly disclose a first notifying unit configured to notify the transmission modes to a network device.
However, Li from a similar field of invention discloses a first notifying unit configured to notify the transmission modes to a network device (Li Fig.9 Ref:904 Para[] The terminal sends buffer status information (transmission mode) indicating D2D buffered data of transmission mode indication).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal and Huawei to have the feature of “a first notifying unit configured to notify the transmission modes to a network device” as taught by Li. The suggestion/motivation would have been to reduce consumption of signaling resources (Li Para[0006]).

Regarding claim 10, Agiwal in view of Huawei discloses the terminal for V2X services as explained above for Claim 1. Agiwal in view of Huawei does not explicitly disclose wherein, the first notifying unit notifies the transmission modes to the network device via a sidelink UE information radio resource control (RRC) message , or a sidelink buffer status report (BSR), or a scheduling request (SR).
However, Li from a similar field of invention discloses wherein, the first notifying unit notifies the transmission modes to the network device via a sidelink UE information radio resource control (RRC) message (Not given patentable weight due to non-selective option in the claim), or a sidelink buffer status report (BSR) (Li Fig.9 Ref:904 Para[] The terminal sends buffer status information indicating D2D buffered data of transmission mode indication), or a scheduling request (SR) (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal and Huawei to have the feature of “wherein, the first notifying unit notifies the transmission modes to the network device via a sidelink buffer status report (BSR)” as taught by Li. The suggestion/motivation would have been to reduce consumption of signaling resources (Li Para[0006]).



Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Huawei, Sun and further in view of Chen.

Regarding claim 11, Agiwal in view of Huawei discloses the terminal for V2X services as explained above for Claim 1. Agiwal in view of Huawei does not explicitly disclose a first setting unit configured to set the transmission modes according to indication information used for configuring or indicating the transmission modes.
However, Sun from a similar field of invention discloses a first setting unit configured to set the transmission modes according to indication information used for configuring or indicating the transmission modes (Sun Para[0162,0184] The terminal performs sidelink communication based on unicast or multicast scheme).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal and Huawei to have the feature of “a first setting unit configured to set the transmission modes according to indication information used for configuring or indicating the transmission modes” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).
Agiwal in view of Huawei and Sun does not explicitly disclose wherein the indication information is provided by a network device of a core network, or is provided by a network device of an access network, or is provided by a roadside unit (RSU), or is preconfigured.
However, Chen from the same field of invention discloses wherein the indication information is provided to the terminal equipment (Chen Fig.3,9 Ref:303 Para[0114] The resource configuration information contains unicast or groupcast identifiers (i.e. transmission mode)) by a network device of a core network (Not given patentable weight due to non-selective option in the claim), or is provided by a network device of an access network (Chen Fig.1 The eNB1 (i.e. network device)), or is provided by a roadside unit (RSU) (Not given patentable weight due to non-selective option in the claim), or is preconfigured (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Huawei and Sun to have the feature of “wherein the indication information is provided to the terminal equipment by a network device of an access network” as taught by Chen. The suggestion/motivation would have been to provide communication resource allocation in a partial coverage scenario (Chen Para[0008]).

Regarding claim 12, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Claim 12 recites wherein, the indication information provided by the network device of the core network is used to configure transmission modes to which data packets on a sidelink and/or the QoS flows correspond (Not given patentable weight due to non-selective option in the claim).

Regarding claim 13, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Sun further discloses wherein, the indication information provided by the network device of the access network is used to configure the transmission modes to which the DRBs on the sidelink and/or the RLC channels and/or the logical channels correspond (Sun Para[0067,0163-164] The BS sends scheduling information. The terminal perform sidelink communication based on a unicast or multicast scheme).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Huawei and Chen to have the feature of “wherein, the indication information provided by the network device of the access network is used to configure the transmission modes to which the DRBs on the sidelink and/or the RLC channels and/or the logical channels correspond” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).

Regarding claim 14, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Sun further discloses wherein, the indication information provided by the network device of the access network contains transmission modes to which scheduled sidelink data correspond (Sun Para[0162] The link supported by the terminal is indicated by the base station).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Huawei and Chen to have the feature of “wherein, the indication information provided by the network device of the access network contains transmission modes to which scheduled sidelink data correspond” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

	
Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2019/0239112 to Rao (Paragraphs:89,92).
2.	U.S. Patent Application Publication No. 20210153065/ to Adjakple (Paragraphs:239).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415